Citation Nr: 0808105	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for cluster 
headaches, currently rated as migraines.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in St. Louis, Missouri and Oakland, California, 
respectively.

In November 2007, the veteran appeared and testified for a 
Travel Board hearing at the Oakland RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

Increased rating for cluster headaches, currently rated as 
migraines

In June 2004, the veteran underwent a VA examination for his 
headaches.  The veteran reported experiencing headaches since 
1974.  His headaches occurred following loud ringing in his 
ears, two times per week and lasting an hour or two.  He 
reported experiencing facial numbness on the right as well as 
a hot sensation over half of his face.  When it occurred, the 
veteran poured cold water on his face and took a pain 
reliever.  He advised that he felt relief after an hour.  The 
veteran classified his pain as 2 to 5 on a scale of 1 to 10, 
with 10 being the most severe pain.  The veteran had not 
experienced double or blurry vision, nor did have 
difficulties speaking, swallowing or walking.  He further 
noted no history of a neck injury.  

The examiner diagnosed the veteran as having cluster 
headaches, despite the frequency pattern being inconsistent 
with that of cluster headaches.  The examiner further noted 
that the veteran's headaches had not changed in frequency or 
severity since 1969.  Additionally, the veteran's "sensation 
of louder tinnitus prior to the onset of the headache is 
likely a migrainous phenomenon of sound sensitivity."  

In August 2004, the veteran was granted service connection 
for cluster headaches with an effective date of June 2002.  
He was awarded a noncompensable rating as he did not 
experience prostrating attacks averaging one in two months 
over the last several months.  

In the veteran's September 2004 notice of disagreement, the 
veteran indicated that he thought his migraine headaches 
should be rated higher than 0 percent.  In his substantive 
appeal, he advised that his headaches affect the right side 
of his face by causing numbness and redness.  He reported 
significant ringing in his ear during each episode.  Further, 
the veteran noted that it is impossible for him to work due 
to the occurrence of his migraines.  

In November 2007, the veteran testified at a Travel Board 
hearing and indicated that he experiences headaches two to 
three times per week with each headache lasting from one to 
two hours.  Upon indication that he is about to experience a 
headache, the veteran runs his head under cold water and 
takes a pain reliever.  After, he sits on his sofa and 
relaxes until the pain goes away.  He testified that he 
experiences real loud ringing in his ears, which is his 
warning that a headache is forthcoming.  The veteran advised 
that his headaches were tolerable and were non-disabling, but 
they are distracting and cause him to become irritable.  The 
veteran also testified that he is sensitive to white light 
and it is painful if he is exposed to white light during one 
of his headache episodes.  

Given the evidence as outlined above, the Board finds that 
there is insufficient medical evidence of record to decide 
the veteran's claim for an increased rating for cluster 
headaches, rated as migraines.  The veteran's hearing 
testimony reflected additional symptoms associated with his 
headaches that were not considered during the June 2004 VA 
examination.  Specifically, the veteran referenced 
sensitivity to white light and experiencing more frequent 
headache episodes than reported at the previous examination.  
Thus, the claim must be remanded and the veteran's current 
level of disability must be determined as to properly rate 
the veteran's cluster headaches.  

Back condition

The veteran contends that his current back condition is due 
to an in-service injury.  

The veteran's enlistment examination is devoid of any 
reference to a preexisting back condition.  The veteran's 
service medical records (SMRs), however, reflect a June 1975 
treatment for his complaints of back pain.  The veteran 
advised that he felt pain radiating from the base of his neck 
to his lower thoracic area.  Upon service discharge, the 
veteran reported no recurrent back pain.  

An October 1979 treatment note reflected that the veteran had 
either CVA or spinal tenderness.  No further notations were 
made regarding his back during this treatment.  

In September 1980, the veteran sought treatment for left 
flank pain which occurred when he rotated his spine.  He 
complained of a continuous, dull pain that changed into an 
intermittent sharp pain.  The veteran was examined for a 
possible kidney problem, but was later assessed as having a 
normal KUB examination.  No notation was made as to the 
possible cause of the veteran's flank pain.  

In October 1980, the veteran sought treatment for the back 
pain he had been experiencing for one and a half months.  The 
treatment report listed no known trauma, but the veteran 
advised that the low back pain occurred on and off.  The pain 
would sometimes keep him from working as well as keep him 
awake at night.  The veteran was diagnosed as having a lumbar 
strain.  

In an April 1981 private treatment record, the veteran again 
sought treatment for chronic low back pain.  The veteran was 
assessed as having iliac posterior torsion with chronic 
postural lumbosacral strain.  No cause for the back condition 
was noted. 

In January 2002, the veteran underwent treatment for his back 
condition.  The veteran was noted to have a history of 
degenerative disc disease of his cervical and lumbar spine.  
The veteran advised that he experienced left leg pain.  He 
was assessed as having spinal stenosis at the L4-5 and L3-4 
levels and underwent a decompression laminectomy that same 
month.  Post-operatively, the veteran was noted to have spina 
bifida occulta.

In the veteran's notice of disagreement and substantive 
appeal, he noted that he experienced an in-service back 
injury.  He related that he fell 5 feet from his bunk and hit 
his back on a locker.  He recalled reporting to sick call and 
noted that his back had not been the same since the injury.  

During his November 2007 hearing, the veteran testified as to 
his fall from the bunk and indicated that upon impact with 
the locker he passed out.  He recalled having 3 to 4 days of 
light duty, but underwent no x-rays.  The veteran testified 
that he underwent a spinal laminectomy in 2000 because he 
could not stand for more than 3 minutes, nor could he walk 
more than 10 yards.  The veteran noted that his surgery was 
not a complete fix, but now he is able to lift some weight.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for a back 
condition.  Thus, the claim must be remanded for a VA 
examination to be scheduled and an opinion to be rendered as 
to the likelihood that the veteran's currently diagnosed back 
condition was caused by service.  This examination is 
required pursuant to 38 C.F.R. § 3.159(c)(4).  

Allergic rhinitis

The veteran contends that his allergic rhinitis is 
attributable to his service.  
The veteran's enlistment medical examination is devoid of any 
preexisting condition related to the veteran's nose or 
sinuses, including a finding of rhinitis.  While in service, 
the veteran underwent treatment for symptoms associated with 
his nose and sinuses.  

In an August 1965 report of medical history, the veteran 
noted that he experienced chronic or frequent colds.  The 
physician made no notation regarding the veteran's assertion.  

In July 1973 and October 1973, the veteran was treated for 
upper respiratory infections.  He had sought treatment 
complaining of sinus congestion and a nonproductive cough.

In a March 1977 report of medical history, the veteran noted 
that he experienced hay fever, but no further notation 
regarding his assertion was made.  

In a December 1978 report of medical history, the veteran 
noted that he had a history of sinusitis.  A physician made a 
notation that the veteran stated he always had colds and he 
sneezed year round, but it particularly occurred during the 
summer.  The physician further indicated that the veteran 
experienced sinusitis in conjunction with his colds, but 
never underwent x-rays of his sinuses.  

In an undated treatment record, likely before May 1979, the 
veteran was noted to have allergic rhinitis and hay fever.  
He had sought treatment for the runny nose and the itchy eyes 
he experienced every spring.  

In a May 1979 report of medical history for retirement, the 
veteran noted that he experienced hay fever while in service.  
The physician then noted that the veteran had seasonal 
allergic rhinitis.  

At his November 2007 hearing, the veteran testified that he 
experiences rhinitis all the time.  He noted that his nose is 
clogged with mucous all the time.  He said that it "stinks" 
and he is embarrassed by it.  He also reported that the 
mucous drips down the back of his throat and he has to 
extract it.  The veteran further advised that he considers 
this a constant cold that he has been experiencing since 
December 1978.  When he is on antibiotics, everything would 
clear up, but then the symptoms would return upon completion 
of the antibiotic regimen.  

The Board finds that based on the evidence above, there is 
insufficient medical evidence upon which to base a decision 
on the veteran's claim of service connection for allergic 
rhinitis.  The veteran was treated for symptoms related to 
rhinitis while in service and he contends that he has 
experienced the same symptoms since service discharge.  
Further, on his retirement medical examination, the veteran 
was noted to have seasonal allergic rhinitis.  Thus, this 
claim must also be remanded so as a VA examination can be 
scheduled and an opinion obtained as to the veteran's current 
condition and whether this condition is attributable to his 
period of active service.  This examination is also required 
pursuant to 38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's headaches, back condition and 
allergic rhinitis.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records, a 
notation to that effect should be included 
in the claims file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's back condition 
and allergic rhinitis.  The veteran should 
also be scheduled for a VA examination 
regarding his headaches to determine the 
current level of his disability.  The 
veteran's claims folder should be made 
available to the examiners for review.  
The examiners are to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiners 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's current back condition 
and allergic rhinitis were caused by 
service and should render an opinion as to 
the current severity of the veteran's 
cluster headaches, currently rated as 
migraines.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



